      Case 4:19-cv-00300-RH-MJF Document 250 Filed 01/13/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

KELVIN LEON JONES,

     Plaintiff,                                 CONSOLIDATED
                                                Case No. 4:19-cv-00300-RH-MJF
v.

RON DESANTIS, in his official capacity
as the Governor of Florida, et al.,

     Defendant.
_________________________________ /

                          NOTICE OF APPEARANCE

      Edward M. Wenger provides notice of his appearance on behalf of the

Defendant, Laurel E. Lee, in her official capacity as the Florida Secretary of State,

and asks that all papers filed in this proceeding be served on him.

                                       Respectfully submitted by:

                                       /s/ Edward M. Wenger
                                       EDWARD M. WENGER (FBN 85568)
                                       ewenger@hgslaw.com
                                       HOPPING GREEN & SAMS, P.A.
                                       119 South Monroe Street, Suite 300
                                       Tallahassee, Florida 32301
                                       Phone: (850) 222-7500
                                       Fax: (850) 224-8551

Dated: January 13, 2020                Counsel for the Secretary of State
      Case 4:19-cv-00300-RH-MJF Document 250 Filed 01/13/20 Page 2 of 2




         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      The undersigned certifies that this filing complies with the size, font, and

formatting requirements of Local Rule 5.1(C).

                                                    /s/ Edward M. Wenger
                                                    Attorney




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record via email on this 13th day of January, 2020.

                                                    /s/ Edward M. Wenger
                                                    Attorney




                                          2
